DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: “wherein the pressure changing unit and the conductive lower cover are integrated”. The examiner suggest amending the limitation to read as “wherein the pressure changing unit and the conductive lower cover is integrated.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim recites the limitation “wherein the electrolyte comprises one or more chosen from…”.  The examiner suggests amending the claim to read “wherein the at least one electrolyte comprises one or more chosen from…” Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim recites the limitation “wherein the non-aqueous solvent comprises one or more chosen from…”.  The examiner suggests amending the claim to read “wherein the at least one non-aqueous solvent comprises one or more chosen from…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
Claim 1 recites “A cell connection device, configured to electrically connect a first cell and a second cell in a battery, comprising… at least one pressure changing unit disposed in the first space, configured to receive a sample voltage of a sample cell”, along with claim 3 which recites “wherein the sample cell is the second cell.” There is indefiniteness between these two claims as claim 1 suggests that there are three total cells involved with the cell connection device, while claim 3 suggests that, since the sample cell is now the second cell, two cells are only involved with the cell connection device.
Additionally, because claims 2-19 depend on claim 1, this rejection applies to claims 2-19. Appropriate correction is required.
Claim 4 recites the limitation “wherein the inner chamber of the electrochemical unit communicates… ”, which lacks antecedent basis for “the inner chamber of the electrochemical unit”. Neither claim 4 and claim 1 in which claim 4 draws dependency on recites an inner chamber for the electrochemical unit. Appropriate correction is required.
Claim 7 recites “wherein the gas is produced from one or more chosen from the reaction of cathode material, the reaction of anode material, and the reaction of electrolyte…”, which lacks antecedent basis for “the reaction of cathode material, the reaction of anode material, and the reaction of electrolyte”. The examiner suggests amending the claim to read as “wherein the gas is produced from one or more chosen from a reaction of cathode material, a reaction of anode material, and a reaction of electrolyte” as the production of gas within an electrochemical unit is not inherent of any of the listed reactions of the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Monahan (US 2013/0153541 A1) in view of Nakanishi et al (US 2012/0299690 A1). Hereinafter referred to Monahan in view of Nakanishi
Regarding claims 1 and 3, Monahan discloses a cell connection device (“electrical enclosure or a panelboard 10” [0014]), configured to electrically connect a first cell and a second cell  in a battery (“… configured to be electrically coupled between one or more electrical supplies and/or one or more electrical loads” [0014]), comprising: 
a housing (“outer housing 11” [0014]);
a metal sheet (“50” Fig. 1, “wall” [0014], which includes “60” Fig. 1 or “mechanism” [0014]) that separates the housing into a first space (“12a” Fig. 1, “first internal compartment” [0014]) and a second space (“12b” Fig. 1, “second internal compartment” [0014]),
at least one pressure changing unit (“30a, 30b, and 30c” and “20” Fig. 1, “conductors” and “low voltage equipment”, respectively [0015]) disposed in a first space (“first internal compartment 12a” [0014], Fig. 1), configured to receive a sample voltage of a sample cell in the battery (via “electrical current” that 30a 30b and 30c carry [0015] from the “one or more electrical supplies and/or one or more electrical loads” [0014]), and start to increase the pressure within the first space when the sample voltage is equal to or greater than a predetermined value (“The first arc fault 70a… accompanied by an explosion within the enclosure 10 such that a pressure wave or shockwave 80 is created.” [0020]), so as to break down the electrical connection between the metal sheet and a conductive upper cover or a conductive lower cover and cut off the current of the battery (“The pressure wave 80 causes the mechanism 60 to “blow” or move from its latched or attached position…” [0021], “The mechanism 60 acts like a door that 
wherein the sample cell is the second cell ([0014] where the sample cell is any one of  the “… one or more electrical supplies and/or one or more electrical loads”).
Monahan does not disclose that the metal sheet electrically connects a conductive upper cover and a conductive lower cover;
a housing that comprises a conductive upper cover, a conductive lower cover, and an electrically insulated side wall;
a first connecting terminal, electrically connecting an anode of the first cell and the conductive upper cover; and
a second connecting terminal, electrically connecting a cathode of the second cell and the conductive lower cover.
However, Nakanishi discloses a cell connection device (“40” Fig. 3 to 5, “open-bimetal circuit breaker 40” [0060]) configured to electrically connect a first cell (“60” Fig. 25 and 26 “battery” [0139]) and a second cell (“65” Fig. 25 and 26, “circuit board” [0139]), comprising a metal sheet (“6A” Fig. 3 to 5, “moving part 6A of the moving contact metal plate 6” [0073]) that separates the housing into a first space and a second space (Fig. 4 where 6A separates “20” into two spaces). Nakanishi teaches that the cell connection device comprises a housing (“exterior case 1” [0060]) that includes a conductive upper cover (“exterior metal plate” [0061], “3” Fig. 3 to 5), a conductive lower cover (“fixed contact metal plate” [0061], “4” Fig. 3 to 5), and an electrically insulated side wall (“electrically-insulating case 2 of plastic” [0061], “2” Fig. 3 to 5), and that the metal sheet electrically connects a conductive upper 
Therefore, it would have been obvious for a person having ordinary skill in the art to add the cell connection device housing structure of Monahan in view of Nakanishi such that the housing comprises a conductive upper cover, a conductive lower cover, and an electrically insulated side wall, a first connecting terminal electrically connecting an anode of the first cell and the conductive upper cover, and a second connecting terminal electrically connecting a cathode of the second cell and the conductive lower cover in order to achieve a cell connection device that efficiently thermally conducts generated heat from the first cell to the second cell, and that has a current cut off mechanism for the battery that improves its safety.
Regarding claim 2, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 1 above, and wherein the pressure changing unit and the conductive lower cover are integrated (Monahan Fig. 1 where 30a-c appears to be integrated to the “back” wall portion of 10). Additionally, as instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) asserts that making elements integral is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 17, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 1 above, and that it further comprises: at least one arc-extinguishing unit disposed in the first space or the second space (Monahan “extinguishing of the first arc and the creating of the second arc (i.e., the moving of the arc)” [0005], “second arc fault 70b is created between the mechanism 60 and the third busbar 40c” [0023], which is created in the second space as illustrated in the upper enlarged view of Fig. 3), the arc-extinguishing unit comprises at least one arc-extinguishing material or arc-extinguishing media (Monahan “By arc fault or arcing it is meant that a discharge of electricity occurs through a gas” [0018]).
Regarding claim 18, Modified Monahan discloses a battery comprising multiple cells in serial connection (Monahan “the enclosure 10 is configured to be electrically coupled between one or more electrical supplies and/or one or more electrical loads” [0014] emphasis added that implies a serial connection and Fig. 1 illustrates the connection), and at least one cell connection device (Monahan “electrical enclosure or a panelboard 10” [0014]) as set forth in claim 1 above.

Claims 4-10 and 16  rejected under 35 U.S.C. 103 as being unpatentable over Monahan (US 2013/0153541 A1) in view of Nakanishi (US 2012/0299690 A1) as applied to claim 1 above, and further in view of Zhou et al (CN 107195835 A). Hereinafter referred to as Zhou.
Regarding claim 4, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 1 above, but does not disclose wherein the pressure changing unit comprise at least one electrochemical unit,
wherein a cathode and an anode of the electrochemical unit are respectively electrically connected to the anode and the cathode of the sample cell;
wherein when the sample voltage is equal to or greater than the predetermined value, the electrochemical unit starts to work and produce at least one gas;
wherein the electrochemical unit comprises a cathode, an anode, an electrolyte solution and a shell having at least one opening; and
wherein the inner chamber of the electrochemical unit communicates with the first space.
th paragraph). Zhou teaches that the electrochemical unit comprises a cathode, an anode, an electrolyte solution and a shell having at least one opening (“positive electrode 203 and a negative electrode 204… a non-aqueous electrolyte filled in the battery case 200… and a one-way air exhaust valve 100 mounted on the battery cover 201.” pg. 3, 4th paragraph), and that an inner chamber of the electrochemical unit communicates with a first space (“The one-way exhaust valve 100 of the present invention adsorbs small molecule gases… and desorbs… through negative pressure, high pressure, and high temperature to discharge the gas to the outside” pg. 4, 4th paragraph). Zhou teaches that when a sample voltage is equal to or greater than a predetermined value (“Lithium-ion battery full charge, into the oven at 85 ℃…” pg. 4, 4th paragraph), the electrochemical unit starts to work and produce at least one gas (“to accelerate the battery gas…” pg. 4, 4th paragraph). Zhou teaches that this feature of an electrochemical unit is advantageous in that it is of small volume, prevents the first space air and water molecules from entering the electrochemical unit, which affects its electrochemical performance, and improves its service life and safety performance (pg. 4, last paragraph).

Regarding claim 5, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 4 above, and wherein the shell of the electrochemical unit has a compression strength not lower than 0. l kPa (Zhou “The battery case 200 can not deform under the pressure of 0.5 MPa” pg. 4, 6th paragraph).
Regarding claim 6, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 4 above, and wherein the gas is one or more chosen from carbon dioxide, methane, ethane, hydrogen, ethylene, carbon monoxide, and acetylene (Zhou “The adsorption layer 110 can adsorb small molecular gases such as CO2, CO, CH4 and the like internally generated…” pg. 3, last paragraph).
Regarding claim 7, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 4 above, and wherein the gas is produced from one or more chosen from the reaction of cathode material, the reaction of anode material, and the nd paragraph).
Regarding claim 8, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 4 above, and wherein the electrolyte solution comprises at least one electrolyte and at least one non-aqueous solvent (Zhou “… macromolecular solvent of the non-aqueous electrolyte of the lithium ion battery.” pg. 3 last paragraph).
Regarding claim 9, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 8 above, and wherein the electrolyte comprises one or more chosen from lithium salts, sodium salts, and potassium salts (Zhou “… lithium ion battery.” pg. 3 last paragraph, emphasis added).
Regarding claim 10, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 4 above, and wherein the non-aqueous solvent comprises one or more chosen from propylene carbonate, ethylene carbonate, vinylene carbonate, methyl ethyl carbonate ester, 1,2-dimethoxyethane, ethoxyethane, diethyl carbonate, dimethyl carbonate, tetrahydrofuran, 2-methyltetrahydrofuran, 1,3-dioxolane, 4-methyl-1,3-dioxolane, ethyl ether, sulfolane, methylsulfolane, acetonitrile, propionitrile, ethyl acetate, methyl propionate, and methyl butyrate (Zhou “… non-aqueous electrolyte systems such as EC, EMC, and DEC.” pg. 3, 10th paragraph).
Regarding claim 16, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 4 above, and wherein the electrochemical unit further comprises a separator disposed between the cathode and the anode thereof (Zhou “The separator 107 is disposed above the adsorption layer 110” pg. 4, 1st paragraph as seen in Fig. 2, which is an .

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Monahan (US 2013/0153541 A1) in view of Nakanishi (US 2012/0299690 A1) and Zhou (CN 107195835 A) as applied to claims 1, 4 and 8 above, and further in view of Onnerud et al (US 2017/0214103 A1). Hereinafter referred to as Onnerud.
Regarding claim 11, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 8 above, but does not disclose that the electrolyte solution further comprises cyclohexylbenzene or biphenyl.
However, Onnerud discloses a pressure changing unit comprising at least one electrochemical unit (“lithium ion core members 102 a-j” [0092], Fig. 1A and 1B) that comprises a cathode (“cathode tabs 104” [0092]), an anode (“anode tabs 106” [0092]), an electrolyte solution (“electrolyte” [0128]) and a shell having at least one opening (“120” Fig. 1A, “support structure” [0093]) wherein the electrochemical unit communicates with a first space (“shared environment region 128” [0103]) and produces at least one gas (“In the event of a failure of a core member…, the gasses expelled are able to occupy the shared environment region” [0103]). Onnerud teaches that the electrolyte solution further comprises cyclohexylbenzene or biphenyl (“Additive for effective SEI formation… including BP (biphenyl)” [0138]) in order to improve high temperature storage characteristics ([0138]).
Therefore, it would have been obvious for a person having ordinary skill in the art to add cyclohexylbenzene or biphenyl to the electrolyte solution of Modified Monahan in view of 
Regarding claims 12-15, Modified Monahan discloses all of the limitations for the cell connection device as set forth in claim 4 above, but does not disclose wherein the cathode of the electrochemical unit comprises a cathode carrier, and the cathode carrier comprises one or more chosen from aluminum, titanium, platinum, gold, stainless steel, and graphite; wherein the cathode of the electrochemical unit further comprises a cathode active material, and the cathode active material comprises one or more chosen from carbon, silicon, aluminum oxide, compounds containing alkali metal or alkali earth metal, ammonium nitrate, oxalic acid, maleic acid, citric acid, urea, and maleic anhydride; wherein the anode of the electrochemical unit comprises an anode carrier, and the anode carrier comprises one or more chosen from copper, nickel, steel, aluminum, and graphite; and wherein the anode of the electrochemical unit further comprises an anode active material, and the anode active material comprises one or more chosen from carbon, silicon, lithium titanium oxide, and tin.
However, Onnerud discloses a pressure changing unit comprising at least one electrochemical unit (“lithium ion core members 102 a-j” [0092], Fig. 1A and 1B) that comprises a cathode (“cathode tabs 104” [0092]), an anode (“anode tabs 106” [0092]), an electrolyte solution (“electrolyte” [0128]) and a shell having at least one opening (“120” Fig. 1A, “support structure” [0093]) wherein the electrochemical unit communicates with a first space (“shared environment region 128” [0103]) and produces at least one gas (“In the event of a failure of a core member…, the gasses expelled are able to occupy the shared environment region” [0103]). Onnerud teaches that the cathode of the electrochemical unit comprises a cathode carrier and the anode of the electrochemical unit comprises an anode carrier (“a lithium ion battery is provided 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the cathode, anode, and electrolyte solution of the electrochemical unit of Modified Monahan in view of Zhou such that the cathode of the electrochemical unit comprises a cathode carrier, and the cathode carrier comprises one or more chosen from aluminum, titanium, platinum, gold, stainless steel, and graphite; wherein the cathode of the electrochemical unit further comprises a cathode active material, and the cathode active material comprises one or .

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Monahan (US 2013/0153541 A1) in view of Nakanishi (US 2012/0299690 A1) as applied to claims 18 above, and further in view of Koebler (US 2017/0346140 A1). Hereinafter referred to as Koebler.
Regarding claim 19, Modified Monahan discloses all of the limitations for the battery as set forth in claim 18 above, but does not disclose wherein the battery comprises two or more of the cell connection devices according to claim 1 in parallel connection.
However, Koebler discloses a battery comprising multiple cells in serial connection (“Cell 1”, “Cell 2”, “Cells” Fig. 16-23) and at least one cell connection device (“T1”, “T2”, “T” Fig. 16-23, “solid state switches” [0125]). Koebler teaches that the cell connection devices are in parallel connection (Fig. 16-23) and that this configuration increases current capabilities ([0125]) such that that cell connection devices allow a power pathway under normal operations ([0126]), a specified cell connection device will turn off when a sample cell voltage drops too low or too high to prevent further discharge and over charging, respectively ([0127]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721